department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date o f f i c e o f t h e c h i e f c o u n s e l number release date conex-105562-12 uil the honorable gregorio kilili camacho sablan u s house of representatives washington dc dear mr sablan i am responding to your inquiry of date you asked about the recent changes in irs publication federal tax guide for employers in the u s virgin islands guam american samoa and the commonwealth of the northern mariana islands concerning the application of federal_insurance_contributions_act fica_taxes to filipino workers temporarily present in the commonwealth of the northern mariana islands cnmi the change in the fica taxation of filipino residents in the cnmi is not due to a change in irs policy but rather to a change in immigration law the transition in cnmi from its own immigration law to federal immigration law changed the application of fica_taxes to filipino workers from the time fica_taxes became applicable in the cnmi under the ratification of the covenant to establish a commonwealth of the northern mariana islands in political union with the united_states of america the covenant no exemption from fica that applies to all filipino workers in cnmi has been available the internal_revenue_code the code and the covenant together provide only a limited fica exemption for residents of the philippines temporarily in cnmi in h-2 status under the immigration and nationality act see sec_3121 of the code when cnmi had its own immigration laws and the h-2 visa was not available in the cnmi we interpreted the sec_3121 exemption as applying to those workers whose status under cnmi immigration law was most similar to workers in h-2 status we publicized this position for the first time in when we updated publication because the immigration laws in cnmi have changed and the h-2 visa is now available in the cnmi the b exemption for h-2 applies directly to filipino workers in the cnmi in h-2 status filipino workers not in h-2 status on the other hand are not conex-105562-12 exempt under sec_3121 exemption because that exemption applies only to h- visa holders sec_3121 has not been amended to apply to other visa holders and the text of the consolidated natural_resources act does not provide fica exemptions for filipino residents who are not in h-2 status the transition to federal immigration law has heightened awareness that the existing exemption in the code and the covenant applies only to filipino nonimmigrant workers temporarily present in the cnmi in h-2 status in your letter you suggested that the irs and the department of the treasury establish an effective date in the future for the application of fica_taxes to filipino workers to clarify when employers should begin withholding and paying fica and to allow employers and filipino nonimmigrant workers to plan accordingly for their responsibilities to pay fica thank you for this suggestion i assure you that we will consider it carefully we recognize the important role public input plays as it helps us to focus resources on issues that are most important to taxpayers and tax_administration i hope this information is helpful if you have any questions please contact me or ------- ------------------- at ----- ------------- sincerely lynne camillo branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt and government entities
